Citation Nr: 0706762	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-29 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected low back disability, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected tinea pedis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  

Procedural history

The veteran served on active duty in the United States Army 
from December 1990 to April 1998.

Service connection was granted for tinea pedis in a November 
1998 rating decision; a noncompensable (zero percent) 
disability rating was assigned.  

In a July 2001 rating decision, service connection was 
granted for low back pain syndrome; a 20 percent disability 
rating was assigned.  

This case concerns the above-referenced November 2002 rating 
decision, in which the RO continued the veteran's service-
connected low back pain syndrome and tinea pedis at 20 
percent and zero percent disabling, respectively.  The 
veteran initiated an appeal of this decision, which was 
perfected with the timely submission of his substantive 
appeal in August 2003.

This case was previously before the Board in January 2005.  
At that time, the case was remanded in order to schedule the 
veteran for a Travel Board hearing.
The veteran testified before the undersigned Veterans Law 
Judge in regards to the above issues at a personal hearing, 
held by means of video teleconferencing, in August 2005.  The 
transcript of the hearing is associated with the veteran's VA 
claims folder.

The claims were again remanded by the Board in October 2005 
for additional procedural development.  This was 
accomplished, and in September 2006 the VA Appeals Management 
Resource Center (AMC) issued a supplemental statement of the 
case which continued to deny the veteran's claims for 
increased disability ratings for service-connected low back 
pain syndrome and tinea pedis.  The veteran's claims folder 
has been returned to the Board for further appellate 
proceedings.

Issues not on appeal

In October 2005, the Board denied the veteran's claims of 
entitlement to increased disability ratings for service-
connected right carpal tunnel syndrome, left carpal tunnel 
syndrome and left ear hearing loss.  The Board's decision is 
final. 
See 38 C.F.R. § 20.1100 (2006). 

In a January 2006 statement, the veteran indicated that he 
wished to file claims for increased disability ratings for 
his service-connected right carpal tunnel syndrome, left 
carpal tunnel syndrome and left ear hearing loss.  Those 
issues have not yet been adjudicated by the RO, and are 
therefore referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO].

FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected lumbar spine disability is 
manifested by pain and limitation of motion.

2.  The medical and other evidence of record indicates that 
the veteran's service-connected tinea pedis is manifested by 
itching and white macerated skin over the bilateral fourth 
webspaces of the feet, with mild erythema and peeling of the 
sides of the feet and onychomycosis of the toenails; less 
than 5 percent of the veteran's body is affected, all 
nonexposed.  

3.  The evidence does not show that the veteran's service-
connected low back or skin disabilities are so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the service-connected lumbar spine disability are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5292 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2006).

2.  The criteria for a compensable disability rating for the 
service-connected tinea pedis are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.118, Diagnostic 
Codes 7813-7806 (prior and subsequent to August 30, 2002). 

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased disability ratings for his 
service-connected low back and skin disabilities.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claims in 
a letter from the AMC dated November 2, 2005 which noted: 
"to establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse.  Send 
us recent (preferably within the past twelve months) medical 
records."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced 
November 2005 letter.  Specifically, the veteran was advised 
in the November 2005 VCAA letter that VA is responsible for 
obtaining relevant records from any Federal agency, including 
records kept by VA treatment centers and the Social Security 
Administration.  With respect to private treatment records, 
the November 2005 letter informed the veteran that VA would 
make reasonable efforts to obtain relevant records not held 
by any Federal agency.  Included with the letter were copies 
of VA Form 21-4142, Authorization and Consent to Release 
Information, and the veteran was asked in the letter to 
complete this release so that VA could obtain private records 
on his behalf.  

The November 2005 VCAA letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or otherwise cannot get the evidence, we will notify you.  
It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" [Emphasis in original].  The veteran 
was also advised in the November 2005 letter that a VA 
medical examination was being scheduled to make a decision on 
his claims [such was accomplished in June 2006 and July 
2006].

The Board notes that the above-referenced November 2005 VCAA 
letter specifically requested of the veteran: "If there is 
any other evidence or information that you think will support 
your claim[s], please let us know.  If you have any evidence 
in your possession that pertains to your claim[s], please 
send it to us."  This request complies with the requirements 
of 38 C.F.R. § 3.159 (b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his claims, which was by 
rating decision in November 2002.  The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  

Crucially, the veteran was provided with VCAA notice through 
the November 2005 VCAA letter and his claims were 
readjudicated in the September 2006 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notice.  
See Mayfield v. Nicholson, No. 02-1077 (December 21, 2006), 
slip opinion at 5-6 [A SSOC that complies with all applicable 
due process and notification requirements constitutes a 
readjudication decision].  Thus, any VCAA notice deficiency 
has been rectified, and there is no prejudice to the veteran 
in proceeding to consider his claims on the merits.  The 
veteran has pointed to no prejudice resulting from the timing 
of the VCAA notice.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.  [With 
respect to the veteran's increased rating claims, element 
(1) is not in dispute, and elements (2) and (3) are 
irrelevant, as service connection has already been granted 
for the claims.]  However, elements (4) and (5) are rendered 
moot via the RO's denial of an increased disability rating 
for the veteran's service-connected low back and skin 
disabilities.  In other words, any lack advisement as to 
those two elements is meaningless, because disability ratings 
and effective dates were not assigned. 

Because as discussed below the Board is denying the veteran's 
claims, elements 
(4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA treatment of 
the veteran, which will be discussed further below.  
Additionally, the veteran was afforded VA examinations in 
November 2002, June 2006 and July 2006.  The reports of these 
examinations reflect that the examiners reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, the veteran presented personal 
testimony via video teleconferencing to the undersigned 
Veterans Law Judge in August 2005. 

Accordingly, the Board will proceed to a decision.



1.  Entitlement to an increased disability rating for 
service-connected low back disability, currently evaluated as 
20 percent disabling.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for the 
period from and after the effective date of the regulatory 
change.  The Board can apply only the former regulation to 
rate the disability for periods preceding the effective date 
of the regulatory change.  However, the former rating 
criteria may be applied prospectively, beyond the effective 
date of the new regulation.  See VAOPGCPREC 3-2000.

The veteran has been provided with both the former and the 
current regulatory criteria.  The claim was readjudicated 
under the current schedular criteria in the September 2006 
SSOC per the Board's October 2005 remand instructions.  
The veteran has submitted written statements subsequent to 
the September 2006 SSOC; he did not indicate that he had any 
additional information or evidence to submit.  Therefore, 
there is no prejudice to the veteran in the Board 
adjudicating the claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

(i.)  The former schedular criteria

Diagnostic Code 5295, lumbosacral strain, provides a 40 
percent evaluation when severe, with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is assigned with muscle spasm on forward bending, loss of 
lateral spine motion, unilateral, in standing position.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
compensable limitation of motion, a 10 percent rating may be 
assigned for arthritis with X-ray evidence of involvement of 
a major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2002).

[For the purposes of rating disability from arthritis, VA 
regulations consider the lumbar vertebrae a group of minor 
joints, ratable on parity with major joints.  
See 38 C.F.R. § 4.45(f) (2006).]

Under former Diagnostic Code 5292, a 20 percent evaluation is 
assigned for moderate limitation of motion of the lumbar 
spine, and a 40 percent evaluation is assigned for severe 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002). 

The Board observes that the words "moderate" and "severe" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2006).  The Board observes 
in passing that "moderate" is defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988) 871.

For purposes of VA compensation, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. 
See 38 C.F.R. § 4.71, Plate V (2006).

(ii.)  The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5237 [lumbosacral strain].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2006).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2006).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2006).

Analysis

The veteran's service-connected lumbar spine disability is 
currently rated as 20 percent disabling under the current 
General Rating Formula for Diseases and Injuries of the 
Spine.  It was formerly rated under the old Diagnostic Code 
5295 [lumbosacral strain], but the RO has also recently 
considered Diagnostic Code 5292 [limitation of motion, lumbar 
spine] in rendering its decisions.  

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

(i.)  The former schedular criteria

After a review of the evidence pertaining to the veteran's 
service-connected lumbar spine disability, and for reasons 
set forth immediately below, the Board believes that rating 
the veteran under former Diagnostic Code 5295 [lumbosacral 
strain] is inappropriate.  Utilization of Diagnostic Code 
5003 [degenerative arthritis] with further consideration of 
Diagnostic Code 5292 [spine, limitation of motion of, lumbar] 
is more appropriate in the instant case.  

The medical evidence of record demonstrates the veteran's 
lumbar spine symptomatology consists mainly of limitation of 
motion of the lumbar spine and associated complaints of pain.  
Although the November 2002 VA examiner diagnosed the veteran 
with mild lumbosacral strain, the most recent diagnosis of 
record, made by July 2006 VA examiner, is degenerative joint 
disease of the lumbar spine.  As noted in the law and 
regulations section above, arthritis is rated based on 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2006).  Thus, the application of Diagnostic Codes 5003-
5292 is more appropriate.  

Additionally, the medical evidence of record does not 
indicate pathology consistent even with the assignment of his 
current 20 percent disability rating under Diagnostic Code 
5295, let alone loss of lateral spine motion, positive 
Goldthwaite's sign, or most of the other criteria listed for 
an 40 percent  rating under that diagnostic code.  

The veteran complained of pain radiating into his legs during 
the July 2006 VA examination.  However, there is no evidence 
of neurological symptomatology to allow for a rating under 
former Diagnostic Code 5293 [intervertebral disc syndrome].  
The veteran has never been diagnosed with intervertebral disc 
syndrome.  Most recently, the July 2006 VA examiner did not 
diagnose the veteran with intervertebral disc syndrome or 
radiculopathy.  These findings are supported by VA outpatient 
records dated in July 2005, August 2005, January 2006 and 
March 2006, which found no evidence of neurological 
symptomatology related to the veteran's low back disability. 

The medical evidence of record thus makes it clear that 
neurological symptomatology, to include radiculopathy, is not 
objectively demonstrated in the medical evidence to warrant 
rating the veteran under former Diagnostic Code 5293.

Therefore, the Board believes that the most appropriate 
diagnostic codes for rating the veteran under the former 
schedular criteria are Diagnostic Codes 5003-5292 [arthritis-
limitation of lumbar spine motion].  

(ii.)  The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2006).  As explained 
above, the veteran's service-connected lumbar spine 
disability is not consistent with intervertebral disc 
syndrome, so the current Formula for Rating Intervertebral 
Disc Syndrome, Diagnostic Code 5243, is not for application.

Thus, the veteran's service-connected low back disability 
will be rated using the General Rating Formula for Diseases 
and Injuries of the Spine.  

Schedular rating

(i.)  The former schedular criteria

As has been discussed in the law and regulations section 
above, the veteran's lumbar spine arthritis is rated based on 
limitation of motion.  Under the former version of Diagnostic 
Code 5292, to warrant a 40 percent disability rating, the 
evidence must show severe limitation of motion of the lumbar 
spine.

The report of the 2006 VA examination included ranges of 
lumbar spine motion, as follows: 

								Normal

Flexion        		70 degrees				90 degrees

Extension     		15 degrees				30 degrees

Lateral flexion  	20 degrees (left and right)		30 
degrees

Rotation	     	20 degrees (left and right)		30 
degrees

After having given the matter careful consideration, the 
Board finds that the clinically demonstrated range of lumbar 
spine motion is best characterized as moderate.  As discussed 
above, "moderate" is generally taken to mean "of average 
or medium quality, amount, scope, range, etc."  Here, with 
the exception of extension, none of the measured ranges of 
motion in July 2006 even approach medium, or 50 percent, of 
normal ranges of motion, let alone demonstrate severe loss of 
lumbar spine motion which would qualify for a 40 percent 
disability rating.  The veteran's range of extension is at 
the halfway point, justifying the current 20 percent 
disability rating for moderate limitation of motion.  


In November 2002, range of motion was as follows: 

								Normal

Flexion        		45 degrees				90 degrees

Extension     		28 degrees				30 degrees

Lateral flexion  	25 degrees (left and right)		30 
degrees

Rotation	     	45 degrees (left and right)		30 
degrees

Although the veteran demonstrated moderate loss of flexion 
(half of normal), the remainder of the range of motion 
results were normal or close to normal. These measurements, 
too, allow for at most the assignment of a 20 percent rating, 
indicative of moderate limitation of motion.

In short, the veteran's symptoms do not allow for an 
increased rating under former Diagnostic Code 5292.

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a 40 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran must show 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or ankylosis of the thoracolumbar spine.  

The measured range of forward flexion during the veteran's 
July 2006 examination was 70 degrees [and 45 degrees in 
November 2002], nowhere near the required 30 degrees.  

Moreover, there is no indication of ankylosis.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  It is manifest that the veteran's lumbar spine is 
not immobile.  

Accordingly, the veteran's service-connected low back 
disability does not warrant a 40, 50, or 100 percent rating 
under the General Rating Formula for Diseases and Injuries of 
the spine. 

In short, the objective medical evidence of record indicates 
that the disability caused by the veteran's service-connected 
low back disability is no more than moderate, warranting the 
assignment of a 20 percent rating.  Based on this record, and 
for reasons stated above, the Board finds that the veteran is 
not entitled to an increased disability rating under the 
current schedular criteria.

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2006).  See DeLuca, supra.  

The veteran has complained of severe low back pain, and he 
has contended that his "entire posture has changed" due to 
his back problems.  See the veteran's January 1, 2006 
statement.  However, there is no support in the objective 
medical evidence for an increased rating based on functional 
loss.  The July 2006 VA examiner was unable to identify any 
gait problems.  The veteran reported use of a back brace for 
support while he worked, but not for daily functioning.  
Though it was noted that the veteran was limited in how far 
he could walk, this finding was not determined to be a result 
of his low back disability, but was considered to be mainly a 
result of his service-connected knee problems.  The examiner 
found that the veteran's back symptomatology did not affect 
his employability.  Ultimately, the July 2006 VA examiner 
concluded he was unable to identify any additional functional 
loss due to the veteran's service-connected lumbar spine 
disability.  

Although the Board has taken the veteran's self-reports of 
severe pain and associated functional loss into account, it 
places greater weight of probative value on the objective 
medical evidence of record, which does not document any 
significant functional loss.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence]. 

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45. 

Extraschedular rating

For the sake of brevity, the issue of entitlement to an 
extraschedular rating will be addressed below in regards to 
both increased rating issues on appeal.

2.  Entitlement to an increased disability rating for 
service-connected tinea pedis, currently evaluated as 
noncompensably (zero percent) disabling.

Pertinent Law and Regulations

Disability ratings - in general 

The law and regulations pertaining to disability ratings in 
general are detailed above and need not be repeated.

Specific rating criteria

The veteran is currently assigned a 10 percent evaluation for 
his service-connected dermatomycosis by analogy to 38 C.F.R. 
§ 4.118, Diagnostic Codes 7813-7806 [dermatophytosis-
dermatitis or eczema].  See 38 C.F.R. § 4.20 (2006) [when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous]; 
see also 38 C.F.R. § 4.27 (2006) [hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen].

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating skin 
disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
[effective August 30, 2002].  The veteran was provided notice 
of these changes in the July 2003 SOC, which reflects that 
the RO has evaluated the veteran's service-connected 
dermatomycosis under both the old and new versions of the 
criteria.  Cf. Bernard, supra.  

The Board will apply both the old and new versions of the 
criteria to the veteran's claim.  However, as with the 
veteran's low back claim, the revised criteria may not be 
applied to any time period before the effective date of the 
change.  
See VAOPGCPREC 3-2000.

(i.)  The former schedular criteria

Under the former version of Diagnostic Code 7813, effective 
prior to August 30, 2002, dermatophytosis is to be rated as 
scars, disfigurement, etc. or on the extent of constitutional 
symptoms, physical impairment.  38 C.F.R. § 4.118, Diagnostic 
Code 7813 (effective prior to August 30, 2002).

Prior to August 30, 2002, Diagnostic Code 7806 provided for a 
noncompensable (zero percent) evaluation if there was slight, 
if any, exfoliation, exudation or itching, if on a non- 
exposed surface or small area.  A 10 percent rating was 
warranted with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating if there is exudation or constant itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
assigned if there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestation, or if the 
disability is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective prior to Aug. 30, 2002).

(ii.)  The current schedular criteria

Under the current version of Diagnostic Code 7813, effective 
August 30, 2002, dermatophytosis is to be rated as 
disfigurement of the head face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or dermatitis (Diagnostic Code 7806).  38 C.F.R. § 
4.118, Diagnostic Code 7813 (2006).

Pursuant to the revised criteria for Diagnostic Code 7806, a 
noncompensable (zero percent) rating is warranted for less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  A 10 percent 
rating is warranted for at least 5 but less than 20 percent 
of the entire body or at least 5 but less than 20 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12-
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

Analysis

The veteran seeks an increased disability rating for his 
service-connected skin disability, which is currently rated 
noncompensably disabling under Diagnostic Codes 7813-7806.  
He currently complains of persistent itching and malodor of 
the rash area. 



Assignment of diagnostic code

As noted above, the assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts, supra.  In this case, the Board has 
considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi, 
supra.  

With respect to other potentially applicable codes, the Board 
notes that the June 2006 VA examiner, who performed a 
complete skin examination of the veteran, specifically found 
that there was no scarring or disfigurement secondary to the 
veteran's service-connected skin disability.  The June 2006 
VA examiner went on to note that the veteran had no 
"disfigurement or disfiguring scar of head, face or neck."  
This finding eliminates consideration of Diagnostic Codes 
7800-7805 [concerning disfigurement of the head, face or neck 
and scars].

The veteran has evidenced peeling skin on the sides of his 
feet, which could arguably be rated under Diagnostic Code 
7817 for exfoliative dermatitis; however, employment of that 
diagnostic code would not result in a compensable disability 
rating, and Diagnostic Code 7813 is specifically applicable 
to the veteran's diagnosed skin disability.

The veteran's skin disability could also arguably be rated 
under current Diagnostic Code 7820 [infections of the skin 
not listed elsewhere] (there is no counterpart in the former 
criteria); however, that particular code instructs to rate 
under Diagnostic Codes 7800-7806, depending on the 
predominant disability.  As discussed above, Diagnostic Codes 
7800 through 7805 are inapplicable in the absence of 
scarring.  The veteran is already rated under Diagnostic Code 
7806.  

Neither the veteran or his representative has suggested the 
use of another diagnostic code.  Thus, after consideration of 
all potentially applicable rating criteria, the Board finds 
that the veteran is most appropriately rated under both the 
former Diagnostic Codes 7813-7806 and the current Diagnostic 
Codes 7813-7806. 

Mittleider concerns

The Board notes that the evidence demonstrates the presence 
of plantar fasciitis.  However, the medical evidence of 
record sufficiently delineates the symptomatology caused by 
the veteran's tinea pedis and that caused by the plantar 
fasciitis so that an informed decision can be made as to the 
veteran's increased rating claim.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) [the Board is precluded from 
differentiating between symptomatology attributed to service-
connected disability and non service-connected disability in 
the absence of medical evidence which does so].

Specifically, the medical evidence of record demonstrates 
that symptoms of the veteran's service-connected skin 
disorder are limited to itching and some exfoliation of the 
skin on the feet.  The June 2006 VA examiner indicated the 
veteran had white macerated skin between the bilateral fourth 
web spaces of the feet, with mild erythema, peeling and 
onychomycosis of the toenails.  

Schedular rating

(i.) The former schedular criteria

The veteran currently has a noncompensable rating under 
former Diagnostic Codes 7813 and 7806.  A review of the 
medical evidence of record leads to a conclusion that the 
veteran does not manifest symptoms which would warrant a 
higher disability rating under these Diagnostic Codes.

With respect to former Diagnostic Code 7813, as discussed 
above there is no medical evidence of scarring.  Moreover, 
there is no medical evidence of constitutional symptoms.  
Accordingly, the veteran does not qualify for a compensable 
disability rating under former Diagnostic Code 7813.

To achieve a compensable rating under former Diagnostic Code 
7806, exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, must be demonstrated.  The 
veteran has complained of constant itching and peeling due to 
the service-connected skin disability.  See the veteran's 
January 1, 2006 statement. 

However, any exfoliation, exudation or itching of the feet 
demonstrated in the VA outpatient records and during his June 
2006 VA examination was no more than slight.  Indeed, in a 
December 2004 VA outpatient record, the veteran indicated 
that his tinea pedis "does not bother him" at all.  In any 
event, any characterization of the veteran's itching, 
exfoliation and exudation is irrelevant, as the veteran's 
service-connected skin problem is limited to his feet, a non-
exposed surface that cannot be considered an "extensive" 
area of the body.  The June 2006 VA examiner indicated that 
no more than 1 percent of the veteran's body was involved, 
all nonexposed.   There is no competent medical evidence to 
the contrary.  

The veteran's service-connected skin disability has not 
resulted in extensive lesions or marked disfigurement.  
Indeed, the June 2006 VA examiner specifically indicated that 
the veteran had no scarring or disfigurement as a result of 
his service-connected skin disability.  Only slight peeling 
has been associated with the veteran's feet, as well as 
onychomycosis, as demonstrated in the June 2006 VA 
examination report.  However, extensive lesions are not 
present.  

As has been alluded to above, there is no medical evidence of 
systemic manifestations of the veteran's skin disorder, nor 
are nervous manifestations shown. 

In short, the criteria for a compensable disability rating 
under former Diagnostic Codes 7813 and 7806 have not been met 
or approximated.

(ii.) The current schedular criteria

To obtain a compensable disability rating under the new skin 
regulations, the evidence would have to show that at least 5 
but less than 20 percent of the entire body or at least 5 but 
less than 20 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than 6 weeks 
during the past 12-month period.  

As noted above, the June 2006 VA examiner specifically 
indicated that no more than 1 percent of the veteran's body 
was involved, all nonexposed, which does not meet the at 
least 5 percent required for a higher rating. 

As has been discussed above, there is no medical evidence of 
constitutional or systemic manifestations of the veteran's 
service-connected skin problem.  Additionally, the record 
shows only occasional prescriptions for topical creams over 
the years.  There is no indication of systemic therapy such 
as corticosteroids or other immunosuppressive drugs.

Accordingly, the current criteria regarding skin disorders do 
not avail the veteran.

After consideration of the veteran's service-connected tinea 
pedis under both the former and current schedular criteria, 
and for reasons stated above, the Board concludes that the 
current noncompensable disability rating was properly 
assigned.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the September 2006 SSOC, the RO provided the criteria for 
an extraschedular rating.  Additionally, the veteran's 
representative has asked for consideration of entitlement to 
an extraschedular rating.  See the August 2005 hearing 
transcript, page 20.  The Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2006) in connection 
with the issues on appeal.  See VAOPGCPREC 6-96; see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's low back or skin disabilities, and the veteran 
has pointed to no such symptoms.

With respect to frequent hospitalization, there is no 
evidence of hospitalization for the veteran's low back or 
skin disabilities in the recent or remote past.

With respect to marked interference with employment, there is 
no indication that his service-connected low back or skin 
disabilities, alone, cause marked interference with his 
employment.  

The veteran has indicated that he is unable to work due to 
his low back problems.   See the August 2005 hearing 
transcript, page 14.  Review of the VA outpatient records 
demonstrate that the veteran, on more than one occasion, has 
requested written statement indicating he is unable to work 
due to back problems.  However, in September 2005, a VA 
clinician noted: "It is my belief vet can do [primary duties 
at the post office] without problems and I have communicated 
this opinion to him."  A second notation in September 2005 
reads: "I have said clearly that I think he should be able 
to do his day's work which is mostly sitting activities and 
that I would not authorize the need to leave work."  These 
findings are supported by the VA examiners, neither of whom 
indicated the veteran's service-connected low back disability 
would substantially interfere with his ability to work.  As 
detailed above, the July 2006 VA examiner noted the veteran's 
back problems do not affect his current occupation.  

The Board concludes that the currently assigned 20 percent 
disability rating adequately compensates the veteran for any 
industrial impairment caused by his service-connected low 
back disability.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

With respect to the veteran's service-connected skin 
disability, the June 2006 VA examiner did not indicate that 
the veteran's service-connected skin disability was so severe 
that it would substantially interfere with his employability, 
and the veteran has offered no competent medical evidence 
which does so.  

In short, there is no indication in the record that the 
veteran's service-connected low back or skin disabilities 
alone cause interference with employment beyond that 
contemplated in the assigned ratings. 

The Board has thus been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected low back and 
skin disabilities.  Accordingly, referral for extraschedular 
evaluation is not warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims of entitlement to increased 
ratings for his service-connected low back and skin 
disabilities.  The benefits sought on appeal are accordingly 
denied.  

Additional comment

The Board is aware of various allegations made by the 
veteran, most recently in a lengthy letter dated October 27, 
2006, in which he alleges that numerous individuals with whom 
he has come into contact during the course of his appeal, to 
include his service organization and various VA health care 
providers, have failed him.
  
A review of the record, however, indicates that the veteran 
has been well served by his service organization.  Moreover, 
there is nothing to indicate that VA health care providers 
have been anything but accurate and professional in their 
assessments of his disabilities.

As was described in the VCAA discussion, the veteran has been 
accorded ample opportunity to submit evidence in support of 
his claim.  If he believed that the medical reports were 
inaccurate, he was free to supplement the record with other 
reports.  He did not do so.  See 38 U.S.C.A. § 5107(a) [it is 
a claimant's responsibility to support a claim for VA 
benefits.]  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for the veteran's service-connected low back disability is 
denied.

Entitlement to a compensable disability rating for the 
veteran's service-connected tinea pedis is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


